Exhibit 10.10 Heska Corporation 2014 Management Incentive Plan 1. The Category Percentages for the 2014 MIP are as follows: Title Heska MIP Executive Vice President-level 35.0% of base pay Vice Presidents 35.0% of base pay Managing Director(s) 25.0% of base pay Directors 25.0% of base pay Note: Due to role transitions, Category Percentages for Robert B. Grieve, Ph.D. and Kevin S. Wilson will be as provided in their respective employment agreements. 2.The Plan Allocation for the 2014 MIP is as follows: 75% on overall achievement of the company-wide financial objective and 25% on individual performance 3.The Key Parameters for the 2014 MIP are as follows: 1) Pre-MIP Operating Income and 2) Revenue 4. The Payout Structure for the 2014 MIP is as follows: 50% of Pre-MIP Operating Income in excess of $2,000,000, subject to an MIP Payout maximum contribution of $1,350,000 Plus If Pre-MIP Operating Income is $3,250,000 or more, 2.50% of Revenue in excess of $85,000,000, subject to an MIP Payout maximum contribution of $450,000 The combined maximum payouts based on Pre-MIP OperatingIncome($1,350,000) and Revenue ($450,000), total $1,800,000 and shall be known as the "Maximum MIP Payout".Any MIP payment in excess of the Maximum MIP Payout shall be at the sole and absolute discretion of the Compensation Committee.
